                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CARMENCITA MARIA PEDRO,                      :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 21-CV-1462
                                             :
UNITED STATES EQUAL                          :
EMPLOYMENT OPPORTUNITY                       :
COMMISSION, et al.,                          :
     Defendants.                             :

                                       MEMORANDUM

SLOMSKY, J.                                                                        JULY 8, 2021

       Plaintiff Carmencita Maria Pedro has failed to either pay the fees to commence this case

or seek leave to proceed in forma pauperis despite being given three opportunities to do so.

Since she has willfully failed to comply with the Court’s orders, the Court will dismiss this case

for failure to prosecute.

I.     FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY

       Pedro submitted her Complaint to the Court on March 28, 2021. (See ECF No. 1.)

According to the caption of the Complaint, Pedro raises claims for employment discrimination in

violation of Title VII of the Civil Rights Act, the Americans with Disabilities Act, the Age

Discrimination in Employment Act, 42 U.S.C. § 1981, and Title I of the Workforce Innovation

and Opportunity Act. (ECF No. 1 at 1.) She names as Defendants federal and state agencies

responsible for enforcing laws prohibiting employment discrimination, a contractor responsible

for implementing a government jobs program, a labor union that represents hospital and health

care employees and a related fund, a corporation, law firms and lawyers that represented the
union, fund and corporation in connection with charges of discrimination Pedro filed against

them, and individuals who work for those entities. (Id. at 6-14, 20.)

       The gist of Pedro’s Complaint is that the Defendants colluded against her to prevent a

proper investigation and resolution of her charges of employment discrimination. Apparently

disappointed with the speed of the agencies’ investigation, Pedro sought, and received, a Notice

of Right to Sue Letter from the Equal Employment Opportunity Commission on December 28,

2020. (Id. at 16.) She alleges that the agencies did not respond to her follow up questions about

the handling of her charge. Accordingly, Pedro filed the instant lawsuit to “compel the

production of any and all ‘findings’ adopted and entered by Defendant EEOC” and the complete

files for the charges of discrimination she filed. (Id. at 20 (emphasis in original).) She indicates

that she will use this information to amend a prior lawsuit she filed against many of the same

Defendants, which was dismissed without prejudice when she failed to either pay the fees or seek

leave to proceed in forma pauperis as instructed. See Pedro v. Philadelphia Works Inc., Civ. A.

No. 20-1397 (E.D. Pa.).

       On March 31, 2021, shortly after receiving Pedro’s Complaint, the Court issued an Order

directing her to either pay the $402 in fees to commence this civil action or to submit a motion to

proceed in forma pauperis if she was unable to pay the fees. (ECF No. 3.) The Order gave

Pedro thirty days to comply, directed the Clerk of Court to send her a blank form application to

proceed in forma pauperis for her use should she need it, and informed her that her case could be

dismissed for failure to prosecute if she failed to comply with the Order. (Id.) When Pedro

sought additional time to comply, on May 7, 2021 the Court granted her request for an extension

of time and directed her to either pay the fees or seek leave to proceed in forma pauperis by June

15, 2021. (ECF No. 5.) The Order again informed Pedro that failure to comply could result in

her case being dismissed for failure to prosecute. (Id.)

                                                  2
       On June 15, 2021, Pedro filed a “Motion to Ascertain the Intentions of United States

District Court Judge Joel H. Slomsky to Voluntarily Disqualify Himself Pursuant to 28 U.S.

Code § 455(a)” (ECF No. 6), which essentially sought the undersigned’s recusal based on rulings

in another pending discrimination case filed by Pedro. See Pedro v. City Fitness, LLC, Civ. A.

No. 15-4964 (E.D. Pa.). Pedro did not, however, pay the fees or file a motion to proceed in

forma pauperis. In a June 21, 2021 Order, which was docketed on June 22, 2021, the Court

denied Pedro’s recusal motion and directed her to either pay the fees or file a motion for leave to

proceed in forma pauperis within seven days. (ECF No. 7.) The Order explained that “[f]ailure

to either pay the fees or file a motion to proceed in forma pauperis in this time frame will be

understood as a deliberate refusal to comply with the Court’s Order, which will result in a

dismissal of this case with prejudice.” (Id.) Pedro did not comply with the Order.

II.    DISCUSSION

       The Court will consider whether it is appropriate to dismiss this case for failure to

prosecute due to Pedro’s failure to comply with the Court’s Orders. “A District Court has the

authority to dismiss a suit sua sponte for failure to prosecute by virtue of its inherent powers and

pursuant to Federal Rule of Civil Procedure 41(b).” See Sebrell ex rel. Sebrell v. Philadelphia

Police Dep’t, 159 F. App’x 371, 373 (3d Cir. 2005) (per curiam) (citing Link v. Wabash R.R.

Co., 370 U.S. 626, 630-31 (1962)). Federal Rule of Civil Procedure 41(b) allows for the

dismissal of an action when a plaintiff fails to prosecute the case, fails to comply with the rules

of procedure, or fails to comply with a court order. See Fed. R. Civ. P. 41(b). Ordinarily, a court

determining whether to sua sponte dismiss a case because of a plaintiff’s failure to prosecute

must consider several factors in reaching its decision, as set forth in Poulis v. State Farm Fire

and Cas. Co., 747 F.2d 863 (3d Cir. 1984) (the “Poulis factors”). See, e.g., Spain v. Gallegos, 26

F.3d 439, 454-55 (3d Cir. 1994). However, an analysis under Poulis is not required when a

                                                  3
plaintiff willfully abandons the case or makes adjudication impossible. See id. at 455; see also

Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a plaintiff’s

conduct clearly indicates that he willfully intends to abandon the case, or where the plaintiff’s

behavior is so contumacious as to make adjudication of the case impossible, a balancing of

the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc., 292 F.R.D.

171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the six Poulis factors in

cases where a party willfully abandons her case or otherwise makes adjudication of the matter

impossible.” (citing cases)).

       A litigant is required to pay the applicable fees to commence a civil action in federal

court. 28 U.S.C. § 1914. If a litigant cannot afford to pay the fees, the Court may authorize her

to proceed in forma pauperis upon a showing of indigence. 28 U.S.C. § 1915. A case is not is

not considered “filed” unless the plaintiff either pays the applicable fees or is granted leave to

proceed in forma pauperis upon a finding that she is unable to pay the fees due to her financial

circumstances. 1 Practically speaking then, Pedro’s case cannot advance if she does not pay the

applicable fees or file a motion for leave to proceed in forma pauperis that complies with § 1915.




1
 See McDowell v. Delaware State Police, 88 F.3d 188, 191 (3d Cir. 1996) (“Although a
complaint is not formally filed until the filing fee is paid, we deem a complaint to be
constructively filed as of the date that the clerk received the complaint—as long as the plaintiff
ultimately pays the filing fee or the district court grants the plaintiff’s request to proceed in forma
pauperis.”); Urrutia v. Harrisburg Cty. Police Dep’t, 91 F.3d 451, 458 n.13 (3d Cir. 1996) (“[A]
plaintiff who is able to pay the filing fee need only submit his or her complaint with the filing fee
within the applicable limitations period. The complaint is filed and the statute of limitations is
satisfied.”); Oatess v. Sobolevitch, 914 F.2d 428, 429 n.1 (3d Cir. 1990) (explaining that a
complaint, when submitted with a motion to proceed in forma pauperis, is technically not “filed”
until the Court grants the motion); see also Brown v. Sage, 941 F.3d 655, 662 (3d Cir. 2019) (en
banc) (explaining that, in the in forma pauperis context, a complaint is not “commenced” or
“filed” until the court grants leave to proceed in forma pauperis).


                                                  4
However, Pedro has done neither despite being given three opportunities to do so and despite

ultimately being warned that her failure to do so would be understood by the Court as deliberate

and warrant the dismissal of her case with prejudice. (ECF No. 7.) Accordingly, since Pedro’s

willful noncompliance with the relevant statutes and the Court’s directives has made adjudication

impossible, it is appropriate to dismiss this case. See Rizvi v. Maryland Dep’t of Soc. Servs., 791

F. App’x 288, 289-90 (3d Cir. 2019) (per curiam) (upholding dismissal of litigant’s case without

prejudice for failure to prosecute when he failed to pay the fees as directed); Demos v. President

of U.S., 365 F. App’x 341, 342 (3d Cir. 2010) (per curiam) (“The record reflects that Demos

neither paid the fees nor submitted a motion in the District Court for leave to proceed in forma

pauperis. His suit was thus properly dismissed on that basis alone.”); Sebrell, 159 F. App’x at

374 (observing, in affirming dismissal of plaintiff’s case for failure to prosecute, that “[i]n light

of [plaintiff’s] persistent refusal to cooperate so that her case could move forward, we see no

alternative path that the District Court could have taken”).

        Nevertheless, in an abundance of caution, the Court will analyze the Poulis factors as

well. Poulis sets forth six factors to consider when determining whether to dismiss an action due

to a plaintiff’s failure to prosecute:

        (1) the extent of the party’s personal responsibility; (2) the prejudice to the
        adversary . . . ; (3) a history of dilatoriness; (4) whether the conduct of the party or
        the attorney was willful or in bad faith; (5) the effectiveness of sanctions other than
        dismissal, which entails an analysis of alternative sanctions; and (6) the
        meritoriousness of the claim or defense.

747 F.2d at 868 (emphasis omitted). Not all of the Poulis factors must be satisfied in order for a

court to dismiss a complaint. See Ware v. Rodale Press, Inc., 322 F.3d 218, 221 (3d Cir. 2003);

Shahin v. Delaware, 345 F. App’x 815, 817 (3d Cir. 2009) (per curiam).

        As to the first Poulis factor, the extent of the party’s personal responsibility, it is Pedro’s

sole responsibility to prosecute her case and comply with Court orders. See Briscoe v. Klaus,

                                                   5
538 F.3d 252, 258-59 (3d Cir. 2008) (explaining that “a pro se plaintiff is personally responsible

for complying with the court’s orders” and “it is logical to hold a pro se plaintiff personally

responsible for delays in his case because a pro se plaintiff is solely responsible for the progress

of his case”); Emerson v. Thiel Coll., 296 F.3d 184, 191 (3d Cir. 2002) (where litigant was

proceeding pro se, any failure to comply with orders was attributable to him). As noted above,

Pedro was given three opportunities to either pay the fees or seek leave to proceed in forma

pauperis if she could not afford to pay the fees. On each occasion, she was expressly informed

that if she failed to do so, her case would be dismissed for failure to prosecute. Pedro, as a self-

represented litigant, is solely responsible for complying with the Court’s orders. This factor,

therefore, weighs in favor of dismissal.

       The second factor, prejudice to the defendants, is neutral here. “Examples of prejudice

include ‘the irretrievable loss of evidence, the inevitable dimming of witnesses’ memories, or the

excessive and possibly irremediable burdens or costs imposed on the opposing party.’” Adams v.

Trustees of New Jersey Brewery Employees’ Pension Tr. Fund, 29 F.3d 863, 874 (3d Cir. 1994)

(quoting Scarborough v. Eubanks, 747 F.2d 871 (3d Cir. 1984). Since Pedro has not paid for this

case nor demonstrated her inability to do so, the Court has not yet issued summonses and,

therefore, service has not been made on the defendants. 2 Since the Defendants have not yet been

served, they have not been prejudiced by Pedro’s failure to prosecute her case.

       The third factor, a history of dilatoriness, weighs favor of dismissal. This factor must be

assessed over the lifetime of the case, keeping in mind that “conduct that occurs one or two times

is insufficient.” Briscoe, 538 F.3d at 261. However, “[e]xtensive or repeated delay or


2
 In light of Pedro’s failure to either pay the fees or file a motion for leave to proceed in forma
pauperis, it is unclear at this point who would be responsible for serving the Defendants. See 28
U.S.C. § 1915(d); Fed. R. Civ. P. 4.


                                                  6
delinquency constitutes a history of dilatoriness, such as . . . consistent tardiness in complying

with court orders.” Adams, 29 F.3d at 874. On the one hand, this case is in the early stages of

litigation. On the other hand, the litigation has not been able to proceed beyond its initial stage

due to Pedro’s dilatory conduct. The delay is solely attributable to Pedro and nothing in the

record provides a reasonable explanation as to why Pedro is unable to submit payment or file a

proper in forma pauperis motion after being given three opportunities to do so. Because the

record shows unexplained delays in Pedro’s prosecution of her case, this factor weighs in favor

of dismissal.

       The fourth factor, whether plaintiff’s conduct was willful or in bad faith, weighs in favor

of dismissal. As noted above, Pedro has been expressly and repeatedly instructed on what she is

required to do to prosecute this case and has also been expressly informed of the consequences of

her failure to comply with the Court’s Orders. The Court’s most recent Order made clear to

Pedro that further nonresponsiveness would be understood by the Court as a deliberate refusal to

comply with the Court’s Order. (See ECF No. 7.) On this record, Pedro’s failure to pay the fees

or seek leave to proceed in forma pauperis may fairly be understood as willful. 3




3
  The Court takes judicial notice of prior cases filed by Pedro, which reflect that she has recently
demonstrated a pattern of submitting complaints to this Court without payment or a motion to
proceed in forma pauperis and then failing to comply with the Court’s orders directing that she
either pay or seek in forma pauperis status. See Pedro v. Deasey, Mahoney, & Valentini, Ltd.,
Civ. A. No. 18-5660 (E.D. Pa.); Pedro v. Amazon.com LLC, Civ. A. No. 19-2953 (E.D. Pa.);
Pedro v. Philadelphia Works Inc., Civ. A. No. 20-1397 (E.D. Pa.); Pedro v. Mammuth &
Rosenberg, Civ. A. No. 20-5905 (E.D. Pa.); see also Leggett v. Bates, 533 F. App’x 57 (3d Cir.
2013) (per curiam) (indicating that a court may take judicial notice of records in other cases
before it) (citing United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980). These four prior
cases were ultimately dismissed without prejudice due to Pedro’s failure to prosecute. They
provide additional support for the Court’s conclusion that Pedro’s failure to comply with the
Court’s Orders in this case is willful rather than based on confusion, inadvertence, or negligence.
Pedro’s appeal of one of those orders is currently pending before the United States Court of
Appeals for the Third Circuit. See Pedro v. Mammuth & Rosenberg, No. 21-1431 (3d Cir.).
                                                  7
       An examination of the fifth factor, the effectiveness of sanctions other than dismissal,

reveals that no other sanction would be effective. Pedro is proceeding pro se and her apparent

refusal to either pay the fees or move to proceed in forma pauperis such that this case may

proceed indicates that no further sanction would be effective. See Guyer v. Beard, 907 F.2d

1424, 1430 (3d Cir. 1990) (“From Guyer’s conduct it is apparent that he had no intention of

signing a limited power of attorney form in order to communicate with the court pending the

adjudication of his claims. Guyer’s position made adjudication of the case impossible.

Therefore, any lesser sanction would not have furthered the interests of justice.”). Given the

procedural posture of this case and Pedro’s apparent unwillingness to prosecute her claims, it is

difficult to determine what other sanction might be available or appropriate in this context. See

King v. Galano, Civ. A. No. 14-1691, 2015 WL 6523459, at *3 (D.N.J. Oct. 28, 2015)

(“Plaintiff’s history of nonparticipation and noncompliance in this matter suggests that

alternative sanctions would be futile.”). The fifth factor thus weighs in favor of dismissal.

       Lastly, regarding the sixth factor, a claim is considered meritorious when the allegations

of the complaint, if established at trial, would support recovery. See Poulis, 747 F.2d at 869-70.

Several of Pedro’s claims appear meritless, such as those against federal and state agencies based

on their allegedly improper handling of her charges of discrimination. See Ponton v. AFSCME,

395 F. App’x 867, 872 (3d Cir. 2010) (per curiam) (“Ponton was not an employee of the

Commonwealth defendants, and his argument against these defendants stems solely from his

dissatisfaction with how an agency (in this instance, the PHRC) responded to his charges of

discrimination. Ponton cites no authority that would allow him to file suit on this basis against a

state or state agencies under Title VII, and we agree with the District Court that this claim is

properly dismissed.”); Smith v. Casellas, 119 F.3d 33, 34 (D.C. Cir. 1997) (“Congress has not

authorized, either expressly or impliedly, a cause of action against the EEOC for the EEOC’s

                                                  8
alleged negligence or other malfeasance in processing an employment discrimination charge.”).

Assuming, under a liberal construction of the Complaint, that Pedro is pursuing her underlying

employment discrimination claims in this case, which is possible though unclear, those claims

are not pled with sufficient particularity to state a plausible claim. See Fowler v. UMPC

Shadyside, 578 F.3d 203, 211 (3d Cir. 2009) (“[T]he plausibility paradigm announced in [Bell

Atl. Corp. v.] Twombly[, 550 U.S. 544 (2007),] applies with equal force to analyzing the

adequacy of claims of employment discrimination.” (quotations omitted)). Regardless, at this

early stage of the litigation, it is possible that at least some of Pedro’s claims may have merit,

even if the Complaint is implausible as pled. However, a plaintiff must pursue her claims by

complying with the prerequisites for proceeding and by complying with Court orders if she is to

recover. Accordingly, this factor is neutral.

       In sum, upon balancing the Poulis factors, the Court finds that they weigh heavily in

favor of dismissing this action pursuant to Federal Rule of Civil Procedure 41(b) due to Pedro’s

failure to prosecute and her failure to comply with the Court’s Orders. An Order follows, which

dismisses this case.

                                                BY THE COURT:



                                                /s/Joel H. Slomsky, J.
                                                JOEL H. SLOMSKY, J.




                                                  9
